Citation Nr: 1038816	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral/axonal 
neuropathy, to include as secondary to carbon tetrachloride 
exposure (previously claimed as nerve damage due to chemical 
use).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran had active service from January 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals BVA or 
(Board) on appeal from a July 2007 rating decision of the 
Oakland, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the Veteran's 
claim.  

In December 2009, the Board requested an opinion from the 
Veterans Health Administration (VHA) regarding the Veteran's 
claim.  The requested action was taken and an opinion was 
obtained.

In August 2010, the Board reopened the Veteran's previously 
denied claim of entitlement to service connection for 
peripheral/axonal neuropathy, to include as secondary to carbon 
tetrachloride exposure, and remanded the claim on the merits for 
additional evidentiary development.  Specifically, the Veteran's 
representative submitted new evidence after the last Supplemental 
Statement of the Case (SSOC) and indicated that no waiver of 
agency of original jurisdiction consideration would be provided.  
As the Appeals Management Center has now reviewed the newly 
submitted evidence and issued a new SSOC, the Veteran's claim has 
been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Axonal/peripheral neuropathy was not manifested during service or 
within one year after separation from service, and is not shown 
to be causally or etiologically related to service.



CONCLUSION OF LAW

Peripheral/axonal neuropathy, to include as secondary to carbon 
tetrachloride exposure, was not incurred in or aggravated during 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is 
required to ensure that VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was accomplished by way of 
letters from the RO to the Veteran dated in April 2007 and August 
2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran's service 
treatment records have been associated with the claims file.  VA 
also sought information about whether the Veteran was exposed to 
chemical agents while in service.  VA has obtained all pertinent 
VA and private medical records identified by the Veteran and VA 
obtained a VHA opinion in March 2010.

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that the 
duties to notify and assist have been satisfied and will proceed 
to the merits of the Veteran's claim.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from 
polyneuropathy as a result of his exposure to carbon 
tetrachloride while in service.  Specifically, the Veteran argues 
that his military occupational specialty (MOS) of motor machinist 
mate required him to use carbon tetrachloride to clean machine 
parts and this exposure ultimately caused his current 
polyneuropathy.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain chronic 
diseases, such an organic disease of the nervous system, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  See 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Initially, the Board notes that the Veteran has a current 
diagnosis of slowly progressive sensory motor polyneuropathy.  
See VHA Opinion, March 11, 2010.  Accordingly, element (1) under 
Hickson, current disability, has been satisfied.  See Hickson, 
supra.

The Veteran's service treatment records are completely negative 
for any complaints or diagnoses of neuropathy or symptomatology 
consistent with neuropathy.  See Form H-2, Induction Physical 
Examination Report, January 13, 1944 and NMS Form Y, Discharge 
Physical Examination Report, June 3, 1946.  Further, there is no 
indication that the Veteran was treated for this condition within 
one year of his discharge from active service (i.e. between June 
1946 and June 1947).  

Thus, the Veteran is not afforded the presumption set forth under 
38 C.F.R. §§ 3.307, 3.309.  As there is no evidence of diagnosed 
neuropathy during service or within one year after discharge, 
element (2) under Hickson, in-service disease or injury, has not 
been satisfied.  However, to the extent that the Veteran was 
exposed to carbon tetrachloride during service, which will be 
assumed for purposes of this decision, element (2) is conceded.

Turning to crucial Hickson element (3), medical nexus, the Board 
is aware of the positive medical nexus statement submitted by the 
Veteran.  In January 2001, D.M.M., M.D. provided the Veteran with 
a handwritten statement indicating that in 1944 and 1945, while 
in the military, the Veteran was exposed to large amounts of 
carbon tetrachloride, subsequently developing severe peripheral 
neuropathy.  Dr. D.M.M. concluded that it was likely that this 
neuropathy was a late effect of exposure to carbon tetrachloride.  
See Private Treatment Record, D.M.M., M.D., January 16, 2001. 

Upon review of this statement, the Board does not find the 
opinion expressed to constitute probative evidence because it is 
speculative and not supported by any relevant medical rationale.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical opinion 
included the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative 
value of medical opinion evidence is based on the personal 
examination of the patient, the knowledge and skill in analyzing 
the data, and the medical conclusion reached); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  
Here, it is clear that the physician is merely repeating history 
provided by the Veteran.  In Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Court stated that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by a veteran and that are unsupported by the clinical 
evidence.  Regardless of this fact, the examining physician did 
not provide any explanation for this conclusion, nor did he cite 
to any relevant medical authority.  As such, this opinion is not 
afforded any weight.

In March 2010, VHA issued an opinion with regard to the Veteran's 
claim.  Upon reviewing the Veteran's service treatment records, 
the VHA physician noted that during his service aboard the U.S.S. 
DUNLIN, the Veteran has sores break out on his feet, causing him 
to use crutches.  These sores were diagnosed as possible jungle 
rot.  In 1998, the Veteran sought treatment from a private 
physician for bilateral foot numbness, which had worsened over 
the prior five years.  A December 1998 VA treatment record noted 
mild bilateral extensor hallux longus and extensor digitorium 
brevi weakness and atrophy.  Below the Veteran's knees, there was 
length-dependent temperature loss with patchy light touch loss 
distally as well as paresthesias in most toes and feet.  The 
examiner noted a fifteen-year history of slowly progressive 
sensory more than motor polyneuropathy that was untreatable.  It 
was noted the Veteran was taking a cholesterol-lowering agent 
that could cause neuritis and there was questionable history of 
familial amyloidosis, which could also cause painful neuropathy.  
However, this history was questionable and apparently not borne 
out by the subsequent medical course of the Veteran's sons (both 
sterile).

A February 2002 clinic note indicated that according to the 
Veteran, he developed additional problems with his nerves, 
causing him to retire in 1985.  At that time, the medical 
impression provided by R.O., M.D., was idiopathic peripheral 
neuropathy.  The Veteran described his condition was having 
decreased sensation of both lower limbs below the knees and 
becoming worse distally and intact dorsalis pedis and tibial 
pulses bilaterally.  January 2002 lab studies showed mildly 
elevated creatine kinase (muscle enzyme), which is occasionally 
seen in polyneuropathy because there is muscle loss secondary to 
nerve loss.

The VHA physician concluded that most toxic neuropathies develop 
a few months after exposure to the offending agent.  Therefore, 
the timing for producing a chronic neuropathy was inconsistent 
with exposure during the Veteran's service.  It was noted that in 
many cases of chronic neuropathy, the underlying cause remains 
undetermined, termed "idiopathic".  It was also noted that 
there were few references in the literature of carbon 
tetrachloride causing distal polyneuropathy.  With regard to the 
Veteran's claim that his right foot injury requiring crutches was 
a precursor to his neuropathy, it was noted that the Veteran 
recovered spontaneously.  While both frostbite and "jungle rot" 
can cause subsequent neuropathy, the VHA physician stated that 
one these symptoms are established within a few months of 
exposure, they are typically static and do not worsen 
significantly over subsequent years.  Overall, the VHA physician 
was unable to determine that there was a 50 percent or greater 
chance that the Veteran's exposure to solvents in the military 
caused his current slowly progressive sensory motor 
polyneuropathy.  See VHA Opinion, March 11, 2010.

The VHA physician was unable to determine, without resorting to 
speculation, the etiology of the Veteran's polyneuropathy since 
there was no support in the relevant medical literature for a 
connection between exposure to carbon tetrachloride and 
neuropathy.  Id.  The Board notes that statements like this from 
doctors are, for all intents and purposes, inconclusive as to the 
origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions 
like this amount to "nonevidence," neither for nor against the 
claim, because service connection may not be based on speculation 
or remote possibility.  See generally Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. 
§ 3.102 (when considering application of the benefit- of-the-
doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

There is no record of neuropathy during the Veteran's active 
service.  In fact, there is no evidence of neuropathy for over 50 
years following his discharge.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service.).  There 
is no evidence of a disease or injury that could have caused his 
current polyneuropathy.  Additionally, the Veteran has failed to 
provide any credible medical evidence in support of his claim.  

The Board has carefully considered the articles, written 
statements of the Veteran and his representative in support of 
the claim for service connection on appeal.  The Board notes that 
a layperson is competent to report on matters observed or within 
his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The Veteran is certainly competent to report his pain 
and numbness, however, the matter of etiology (or medical 
relationship) upon which this case turns is a matter within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-138 (1994).  

As a layperson, neither the Veteran nor his representative are 
shown to have appropriate medical training and expertise to 
competently render a probative (i.e., persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this regard 
have no probative value.  

As for the articles, they are general in nature and do not 
purport pertain to this particular Veteran.  Unsupported as they 
are by medical evidence linking the information to the Veteran, 
they do not establish his claim.  Accordingly, the Veteran's 
claim fails on the basis of Hickson element (3), for lack of a 
credible medical nexus.  See Hickson, supra.

The Board is sympathetic to the Veteran's assertions that his 
polyneuropathy is related to service; however, the preponderance 
of the evidence is against the claim for service connection, and 
it must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for peripheral/axonal neuropathy, to include 
as secondary to carbon tetrachloride exposure, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


